DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 5/16/22. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1, 4, 5, and 7 – 15 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “the controller is configured to determine the strength-value based on one of: a maximum-roller-opening-value and the roller-speed-value, wherein the maximum- roller-opening-value is a maximum value of the roller-opening-value in a preceding window of time; and the roller-opening-value and a maximum-magnitude-roller-speed-value, wherein the maximum-magnitude-roller-speed-value is a highest magnitude of the roller-speed-value in a preceding window of time” in combination with the other limitations presented in claim 1, “determine a strength-value based on the roller-opening-value and a roller-speed-value” in combination with the other limitations presented in claim 4, “determine a strength-value based on the roller-opening-value and a roller-speed-value” in combination with the other limitations presented in claim 5 and “determine a strength-value based on the roller-opening-value and a roller-speed-value” in combination with the other limitations presented in claim 7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/17/22